Case 1:15-cr-00252-PKC-RML Document 1078 Filed 11/16/18 Page 1 of 2 PageID #: 17122

                                                        SIDLEY AUSTIN LLP
                                                        787 SEVENTH AVENUE
                                                        NEW YORK, NY 10019
                                                        +1 212 839 5300
                                                        +1 212 839 5599 FAX


                                                                                                                                   MLEVY@SIDLEY.COM
                                                        AMERICA • ASIA PACIFIC • EUROPE                                            +1 212 839 7341




                                                                        November 16, 2018


   By ECF

    The Honorable Pamela K. Chen
    United States District Judge
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201


           Re:            United States v. Eduardo Li, 15 Cr. 252 (S-2) (PKC) (RML)

   Dear Judge Chen:

            We represent the Confederation of North, Central America and Caribbean Association
   Football (“CONCACAF”). CONCACAF writes on behalf of itself and one of its regional
   federations, the Costa Rican Football Federation (“FEDEFUT”) in connection with the
   restitution proceedings concerning Defendant Eduardo Li. FEDEFUT has expressly consented
   to CONCACAF acting as its representative for purposes of securing restitution in this case. See
   18 U.S.C. § 3771(d)(1) (permitting a crime victim to have a “lawful representative” assert its
   rights).

           CONCACAF requests on behalf of itself and FEDEFUT (the “Victims”) that the Court
   accept this letter stating their positions on the restitution that Li should be ordered to pay. The
   Victims note that they are filing this letter after Li’s sentencing because they were under the
   impression—hopefully not mistaken—that because the Court had decided during the most recent
   conference in the Marin/Napout case to defer fixing Li’s restitution until after issuing its ruling
   in the Marin/Napout case, victim submissions were not due prior to Li’s sentencing date. In any
   event, this submission by the Victims is brief and simply seeks to (i) echo the restitution requests
   already made by the Government on FEDEFUT’s behalf at Li’s sentencing, and (ii) note that
   CONCACAF requests on its own behalf that Li be ordered to make restitution for the same
   categories of attorneys’ fees and expenses incurred assisting the Government and Court with the
   investigation and prosecution of this case (including assisting with the calculation of restitution)
   that are at issue in the Marin/Napout case.




          Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
Case 1:15-cr-00252-PKC-RML Document 1078 Filed 11/16/18 Page 2 of 2 PageID #: 17123




    The Honorable Pamela K. Chen
    November 16, 2018
    Page 2

          1.      FEDEFUT’s Request for Restitution

           As the Court is aware, Li was a FEDEFUT official, and FEDEFUT suffered financial
   losses as a result of Li’s criminal conduct. In total, based on public filings in the case and
   conversations with the Government, FEDEFUT is presently aware of five categories of losses
   caused by Li’s criminal conduct: (1) Li’s acceptance of a $500,000 bribe in connection with a
   sports uniform sponsorship; (2) Li’s agreement to accept a $500,000 bribe from certain media
   companies in exchange for causing FEDEFUT to sell its broadcasting rights for the World Cup
   qualifiers; (3) Li’s acceptance of approximately $40,000 in bribes related to certain FEDEFUT
   friendly matches; (4) Li’s embezzlement of approximately $100,000 in funds intended for use in
   connection with the 2014 Women’s Under 17 World Cup competition; and (5) Li’s
   embezzlement of $172,000 in funds intended for stadium repairs following an earthquake.
   FEDEFUT has already received restitution from other defendants in connection with the harm
   caused by categories 1 and 2—the bribes relating to the sports uniform sponsorship and the
   World Cup Qualifiers. Accordingly, as the Government has apparently already conveyed to the
   Court, FEDEFUT is entitled to approximately $312,000 in restitution for categories 3, 4, and 5.

          2.      CONCACAF’s Request for Restitution

           We also write on CONCACAF’s behalf to make clear—to the extent it was not already—
   that CONCACAF’s position is that Li should be ordered to make restitution for the same
   categories of attorneys’ fees and expenses incurred assisting the Government and Court with the
   investigation and prosecution of this case (including assisting with the calculation of restitution)
   that are at issue in the Marin/Napout case. In particular, CONCACAF notes that Li, like Marin
   and Napout, was convicted of participating in the overall RICO conspiracy, and thus should be
   required to make restitution for CONCACAF’s expenses in assisting in the investigation and
   prosecution of that conspiracy. As the Court has recognized, however, any determination of the
   precise amount of that restitution should await the Court’s rulings in the Marin/Napout case.



                                                     Respectfully submitted,




                                                     Michael A. Levy
                                                     Timothy J. Treanor
                                                     Richard J. Widmann
